Citation Nr: 1401896	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from May 2006 to September 2007, with four years noted as prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, granted service connection for PTSD and assigned a 30 percent disability evaluation effective August 13, 2010.   Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.  

During the pendency of the appeal, in a May 2012 rating decision, the RO increased the disability evaluation for PTSD from 30 percent to 50 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In addition to the issue currently on appeal, the Veteran also filed a notice of disagreement with the October 2011 rating decision's denial of service connection for a low back disorder and a bilateral hearing loss disability.  The RO issued a statement of the case in May 2012 addressing both of these issues, along with the increased rating claim for PTSD.  However, in filing his August 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran explicitly indicated that he was only appealing the issue of an increased rating for PTSD.  Therefore, the service connection issues are not before the Board.  See 38 C.F.R. § 20.202 (2013) (the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues addressed in the Statement of the Case or must specifically identify the issues appealed). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded a VA examination for his PTSD in March 2012.  Review of the examination report and the evidence received since March 2012 indicates that his PTSD may have worsened in severity since he was last evaluated.  For example, the March 2012 examination report showed that the Veteran did not neglect his personal appearance and hygiene, or have near continuous panic or depression.  However, on his August 2012 VA Form 9, the Veteran stated that he had "persistent and everyday panic, depression. . ."  He also indicated that he no longer showered or shaved daily, or cared about the clothes he wore.  Additionally, VA medical records show that the Veteran was admitted in January 2013 for substance abuse.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the record reflects that the Veteran receives on-going treatment for his PTSD at the VA Medical Center.  While this claim is on remand, any outstanding treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159 (c) (2) (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding VA Medical Center treatment records.  All attempts to locate these records must be documented in the claims folder.

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3. Thereafter, readjudicate the Veteran claim for an increased evaluation for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


